Exhibit 4.1 COMMON STOCK PURCHASE WARRANT CELSION CORPORATION Warrant Shares: Initial Exercise Date: February 26, 2013 THIS COMMON STOCK PURCHASE WARRANT (the  Warrant ) certifies that, for value received, or its assigns (the  Holder ) is entitled, upon the terms and subject to the limitations on exercise and the conditions hereinafter set forth, at any time on or after the date hereof (the  Initial Exercise Date ) and on or prior to the close of business on the five (5) year anniversary of the Initial Exercise Date (the  Termination Date ) but not thereafter, to subscribe for and purchase from Celsion Corporation, a Delaware corporation (the  Company ), up to shares (as subject to adjustment hereunder, the  Warrant Shares ) of Common Stock. The purchase price of one share of Common Stock under this Warrant shall be equal to the Exercise Price, as defined in Section 2(b). Section 1
